HERE CONFIDENTIAL    Exhibit 10.16.51+


CERTAIN IDENTIFIED INFORMATION HAS BEEN OMITTED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [*****] INDICATES THAT INFORMATION HAS BEEN OMITTED.
TWENTIETH AMENDMENT TO THE DATA LICENSE AGREEMENT
This Twentieth Amendment (“Twentieth Amendment”) to the Data License Agreement
(“Agreement”) dated December 1, 2002, by and between TeleNav, Inc. (formerly
known as Televigation, Inc.; collectively referred to herein as “Client” or
“LICENSEE”) and Navigation Technologies Corporation (“NTC”), which was
subsequently assigned by NTC to HERE North America, LLC (f/k/a NAVTEQ North
America, LLC) (collectively “HERE”), is made and entered into as of the date of
last signature below (“Twentieth Amendment Effective Date”). Capitalized terms
not otherwise defined in the body of this Twentieth Amendment shall have the
meanings set forth in the Agreement.
WHEREAS, HERE and Client desire to amend certain provisions of the Agreement
with this Twentieth Amendment;
WHEREFORE, the parties agree as follows:
1.
Amendment Term. The term of this Twentieth Amendment (the “Twentieth Amendment
Term”) shall be co-terminous with the Agreement.

2.
Evaluation, Development and Demonstration Rights. For purposes of this Twentieth
Amendment and for the duration of the Twentieth Amendment Term only, Section 2
(Evaluation, Development and Demonstration Rights) of the Fourteenth Amendment
to the Agreement, made by and between the parties, dated September 30, 2011
(“Fourteenth Amendment”) is hereby deleted in its entirety and replaced with the
following:

For purposes of this Twentieth Amendment and for the duration of the Twentieth
Amendment Term only, the following is hereby added as new Section 4.6 of the
Agreement:
“4.6     Evaluation, Development and Demonstration Rights for Client SDK
Notwithstanding anything to the contrary under Section 4.5 of the Agreement:
(a)    License for Evaluation, Development and Demonstration. Subject to
Client’s compliance with the terms and conditions set forth herein and the
Agreement, HERE hereby grants Client a non-exclusive, non-transferable,
non-sublicensable (except as otherwise permitted herein), restricted right
during the Term of the Agreement to (i) evaluate the HERE Materials (as defined
below) and related documentation solely in its internal operations for possible
licensing from HERE, (ii) develop applications, including a software development
kit (“Client SDK”) that use such HERE Materials (“Licensed Applications”), (iii)
distribute such Licensed Applications as developer demos and tutorials for
development and testing purposes for prospective customers and partners,
including [*****] and their [*****] (“Client Prospects”); and (iv) demonstrate
the Licensed Application and/or HERE Materials to Client Prospects, including at
trade shows, provided that, [*****] may not be used or combined with [*****]
(excluding [*****]) for display on [*****]. For purposes of clarity, Client is
allowed to use or combine [*****] for display on [*****]. Each Client Prospect
shall, within [*****] after expiration of the applicable demonstration period,
return the Licensed Application to Client or certify in writing that HERE
Materials have been destroyed or removed from the Licensed Application. Client
shall have an evaluation agreement in place with each Client Prospect setting
forth terms and conditions no less protective of the HERE Materials than those
set forth in this Agreement. HERE shall be a [*****] to the evaluation agreement
made between Client and the Client Prospect and [*****] thereof. Notwithstanding
anything to the contrary in the Agreement, Client and its Client Prospects shall
not use or combine HERE Materials (or any part thereof) with any other content,
services or code that may subject the HERE Materials (or any part thereof) to
any open source or open data licenses (e.g., OSM) or public domain where such
licenses or terms would (a) cause the disclosure or distribution of the HERE
Materials (or any part thereof); (b) result in licensing of the HERE Materials
(or any part thereof) for the purpose of making derivative works; (c) cause
redistribution of the HERE Materials (or any part thereof) at no charge, as a
condition for use, modification or distribution of such other content, services
or code; or (d) otherwise restrict or impact the licensing or other use of the
HERE Materials (or any part thereof). As used herein, “HERE Materials” means the
Data as described


[*****] Certain identified information denoted with an asterisk have been
omitted from this exhibit because it is not material and would likely cause
competitive harm to the Registrant if publicly disclosed.
Amendment 20 to DLA (TeleNav 5-16-2018)    Page 1 of 4
NA AUTO– SF #PR-017756

--------------------------------------------------------------------------------

HERE CONFIDENTIAL    Exhibit 10.16.51+


in Exhibit A, attached hereto. Except as otherwise provided herein, Client
agrees not to, and Client shall not permit any of its Client Prospects to: (A)
disclose or distribute such HERE Materials to any third parties, or (B) [*****]
utilizing such HERE Materials without [*****] procuring appropriate rights for
such [*****] by entering into a definitive written agreement with HERE for the
[*****] of such HERE Materials in such [*****]. Client shall [*****] of any
products developed through use of both the Licensed Applications and the HERE
Materials; provided, however, that the foregoing shall not be deemed to prohibit
the use of [*****] (instead of Data) in such products to the extent that the
applicable customer (e.g., an) specifically requests that such [*****]be used.
Client acknowledges that certain HERE Materials may only be available for
[*****] subject to additional terms and conditions, which shall be provided to
Client in writing by HERE.
(b)    Sublicense Rights. With respect to the HERE Materials, subject to
Client’s compliance with the terms and conditions set forth herein and the
Agreement, HERE grants Client a non-exclusive, non-transferable,
non-sublicensable, restricted right during the Term of the Agreement to
sublicense the HERE Materials to [*****] solely for purposes of (1) developing
applications using the Licensed Applications that use such HERE Materials solely
as developer demos and tutorials for internal development and testing purposes
with the Licensed Applications; (2) evaluating the Licensed Applications that
use the HERE Materials in connection with Client’s platform services (e.g.,
mobile device, connected car, and web-based applications); and (3) demonstrating
such applications to prospective customers and partners, including at trade
shows. Such [*****] shall collectively be referred to herein as “Sublicensees”.
The foregoing license is subject to the following conditions: (i) Client shall
on a [*****] basis, identify to HERE in writing of each Sublicensee to whom
Client distributes the Licensed Applications that uses the HERE Materials within
[*****] of the end of the applicable [*****] in which it distributes such HERE
Materials to a Sublicensee; (ii) such HERE Materials shall be provided to
Sublicensees either (A) on [*****] in Client’s [*****] or (B) via
Client-controlled server based platform for access solely by authorized
Sublicensees via Client’s Licensed Application, provided that no HERE Materials
may be downloaded, accessed by or otherwise made available to any third party
other than an authorized Sublicensee and in any manner other than via Client’s
Licensed Application; (iii) Client shall have a written agreement in place with
each Sublicensee setting forth terms and conditions no less restrictive than
those set forth in this Agreement (“Sublicense Agreement”); (iv) the initial
period of time during which each Sublicensee shall be permitted to retain the
HERE Materials for purposes of evaluation or development shall be no greater
than [*****] (the “Demonstration Period”), provided however, Client may renew a
Sublicensee’s initial Demonstration Period subject to HERE’s written consent and
notifying HERE as required under Section 2(b)(i) herein; and (v) each
Sublicensee shall, within [*****] after expiration of the Demonstration Period,
return all such HERE Materials, or certify in writing that such have been
destroyed. With respect to the foregoing subsection (v), Client shall ensure
that Licensed Applications restrict access to the HERE Materials by Sublicensees
upon expiration of the Demonstration Period. Client shall be [*****] for
compliance by Sublicensees with Sublicense Agreements. For the sake of clarity,
Client and Sublicensees shall be restricted from using the HERE Materials for
any [*****] under this Twentieth Amendment.”
3.
For avoidance of doubt, nothing stated herein shall in any way affect Client’s
license rights to the HERE Data used within Client Applications licensed under
any Territory License to the Agreement.

4.
Except as otherwise modified herein, the terms of the Agreement shall remain in
full force and effect.

*         *         *


[*****] Certain identified information denoted with an asterisk have been
omitted from this exhibit because it is not material and would likely cause
competitive harm to the Registrant if publicly disclosed.
Amendment 20 to DLA (TeleNav 5-16-2018)    Page 2 of 4
NA AUTO– SF #PR-017756

--------------------------------------------------------------------------------

HERE CONFIDENTIAL    Exhibit 10.16.51+


IN WITNESS WHEREOF, the parties have caused this Twentieth Amendment to be
executed by their authorized representatives as of the Twentieth Amendment
Effective Date.
HERE NORTH AMERICA, LLC     TELENAV, INC.
By:    /s/ Greg Drescher        By:    /s/ Stuart Mar    
Name:    Greg Drescher        Name:    Stuart Mar        
Title:    Senior Legal Counsel        Title:    VP – Finance        
Date:     January 17, 2019        Date:     1/7/2019        
HERE NORTH AMERICA, LLC
By:    /s/ Jeannie Lee Newman    
Name:    Jeannie Lee Newman    
Title:    Senior Legal Counsel    
Date:     January 17, 2019    




[*****] Certain identified information denoted with an asterisk have been
omitted from this exhibit because it is not material and would likely cause
competitive harm to the Registrant if publicly disclosed.
Amendment 20 to DLA (TeleNav 5-16-2018)    Page 3 of 4
NA AUTO– SF #PR-017756

--------------------------------------------------------------------------------

HERE CONFIDENTIAL    Exhibit 10.16.51+




EXHIBIT A


HERE MATERIALS


For purposes of this Twentieth Amendment, “HERE Materials” shall consist of the
following:


1)
Any Data [*****] for which HERE has granted Client the right to use and
distribute such Data for use in Applications under the Agreement (including any
TL and/or amendment thereto), provided that the license granted by HERE to
Client for such Data is not expired.



Solely for purposes of creating samples [*****] to be used in the Licensed
Applications in accordance with the terms and conditions set forth in this
Twentieth Amendment, Client may use the version of Data that Client has [*****]
under the Agreement. During the Twentieth Amendment Term, Client may request to
add other pieces of Additional Content that Client [*****] under the Agreement;
provided, however, that Client [*****] such other pieces of Additional Content
in the Licensed Applications unless Client has received written confirmation of
HERE’s consent ([*****] is hereby deemed to be [*****]).


For the avoidance of doubt, to the extent that the Client uses HERE Materials in
the [*****] of [*****] (as defined in the Patent License Agreement entered into
between HERE and Client on January 1, 2014) under the license rights granted
under this Twentieth Amendment, no [*****] shall be [*****].




[*****] Certain identified information denoted with an asterisk have been
omitted from this exhibit because it is not material and would likely cause
competitive harm to the Registrant if publicly disclosed.
Amendment 20 to DLA (TeleNav 5-16-2018)    Page 4 of 4
NA AUTO– SF #PR-017756